PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowance
 Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Nama et al.. (Publication No US 2021/0157609), teaches the present invention to provide a technology and information handling needs and requirements vary between different users or applications, IHSs may also vary regarding what information is handled, how the information is handled, how much information is processed, stored, or communicated, and how quickly and efficiently the information may be processed, stored, or communicated. The variations in IHSs allow for IHSs to be general or configured for a specific user or specific use such as financial transaction processing, airline reservations, enterprise data storage, or global communications. In addition, IHSs may include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems. 
Chen et al.. (Publication No US 2020/0201870), teaches the present invention to provide a set of distinct members may be determined that are associated with the information that indicates member activities. Edges may be identified in a connections network between each member of the set of distinct members and the content creator. An edge weight may be calculated for each edge using a number of interactions between content items created by the content creator and the member. A content creator ranking may be generated for the content creator using the edge weight for each edge. A content creator notification may be transmitted to the content creator based on determining that the content creator ranking is outside a threshold.

	However, the prior art fails to teach or suggest individually or in combination that a system and method for transferring information within a hyperloop bogie communication network in a plurality  of power electronic unit with a particular steps require a first power electronic unit, a network packet, the generating occurring during a first time period; transmitting, from the first power electronic unit, the network packet, the transmitting occurring during a second time period; receiving, at a second power electronic unit, the network packet, the receiving occurring during a third time period; and determining, at the second power electronic unit, a first voting result, the voting result being based on data within the network packet, the determining occurring during a fourth time period …. as set forth in independent claims 1, 8, and 14. 
Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH T NGUYEN/Primary Examiner, Art Unit 2448